Case 4:19-cv-03862 Document 1 Filed on 10/07/19 in TXSD Page 1 of 16

United States Courts
Southern District of Texas
IN UNITED STATES DISTRICT COURT FILED
SOUTHERN DISTRICT OF TEXAS OCT 07 2019
HOUSTON DIVISION
RICHARD B. STEPP, § Davi Bradley, Clerk of Cou
Plaintiff, §
§
VS. § CIVIL ACTION NO.
§
Sergeant B. S. Boswell, § JURY DEMANDED
Sergeant C. L. #99, §
Sergeant S. A., §
Police Officer James Hauke, §
Police Officer Steven James Laughlin, §
Police Officer M. York, §
Police Officer Liam Stewart, §
Police Officer Edmund Christian §
(in their individual capacities), and §
City of Bryan, Texas. §

Defendants.
PLAINTIFFS ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT SITTING
IN THE SOUTHERN DISTRICT OF TEXAS:

Plaintiff RICHARD B. STEPP (hereafter “Plaintiff’) respectfully comes before this
Honorable Court bringing this Original Complaint and would respectfully show as follows:
I. INTRODUCTION

1. This is a civil rights action in which Plaintiff seeks relief for the violation of his nghts
secured by 42 U.S.C. § 1983, § 1988, the Fourth and Fourteenth Amendments to the
United States Constitution.

2. Plaintiff brings these claims against Sergeant B. S. Boswell (“Boswell”), Sergeant C. L.
#99, Sergeant S. A., Police Officer James Hauke (“Hauke”), Police Officer Steven James
Laughlin (“Laughlin”), Police Officer M. York (“York”), Police Officer Liam Stewart
(“Stewart”), Police Officer Edmund Christian (“Christian”), and the City of Bryan, Texas
(“the City”),

3. These claims arise from two incidents dated June 7, 2017 and July 19, 2017, in which

officers of the Bryan Police Department (“Bryan PD”), acting under color of state law,
Case 4:19-cv-03862 Document 1 Filed on 10/07/19 in TXSD Page 2 of 16

intentionally and willfully subjected Plaintiff to, inter alia, false imprisonment and
malicious prosecution.

Plaintiff seeks monetary damages (special, compensatory, and punitive) against
Defendants, as well as an award of costs and attorney’s fees, and such other and further

relief as this Court deems just and proper.

I. DEMAND FOR JURY TRIAL
Plaintiff respectfully demands a trial by jury.

il. PARTIES
Plaintiff, RICHARD B. STEPP, individually, is and was at all times relevant hereto a

resident of Brazos County, Texas.

Defendants, SERGEANT B. S. BOSWELL, SERGEANT C. L. #99, and SERGEANT S.
A. were, at all times here relevant, police officers of the Bryan PD, and as such were
acting in the capacity of an agent, servant and employee of the City of Bryan. On
information and belief, at all times relevant hereto, SERGEANT B. S. BOSWELL,
SERGEANT C. L. #99, and SERGEANT S. A., were supervisory officers and were
under the command of the Bryan PD. Defendants SERGEANT B. S. BOSWELL,
SERGEANT C. L. #99, and SERGEANT S. A., are being sued in their individual
capacity and may be served at their place of work at 303 E 29" Street, Bryan, Texas
77803 or wherever they are found.

Defendants, Police Officer JAMES HAUKE, Police Officer STEVEN JAMES
LAUGHLIN, Police Officer M. YORK, Police Officer LIAM STEWART, and Police
Officer EDMUND CHRISTIAN were, at all times here relevant, police officers of the
Bryan PD, and as such were acting in the capacity of agents, servants and employees of
the City. On information and belief, at all times relevant hereto, Police Officer JAMES
HAUKE, Police Officer STEVEN JAMES LAUGHLIN, Police Officer M. YORK,
Police Officer LIAM STEWART, and Police Officer EDMUND CHRISTIAN were
under the command of the Bryan PD. Police Officer JAMES HAUKE, Police Officer
STEVEN JAMES LAUGHLIN, Police Officer M. YORK, Police Officer LIAM
STEWART, and Police Officer EDMUND CHRISTIAN are sued in their individual

 
 

10.

11.
12.

13.

Case 4:19-cv-03862 Document 1 Filed on 10/07/19 in TXSD Page 3 of 16

capacity and may be served with process at their place of work at 303 E 29" Street,
Bryan, Texas 77803 or wherever they are found.

THE CITY OF BRYAN (or “the City”) is a municipal corporation organized under the
laws of the State of Texas. At all times relevant hereto, Defendant City, acting through
the Bryan Police Department (or “Bryan PD”), was responsible for the policy, practice,
supervision, implementation, and conduct of all Bryan PD matters and was responsible
for the appointment, training, supervision, discipline, retention and conduct of all Bryan
PD personnel. In addition, at all times here relevant Defendant City was responsible for
enforcing the rules of the Bryan PD, and for ensuring that the Bryan PD personnel obey
the laws of the United States and the State of Texas. Defendant City is being sued and
may be served through the City Manager, Kean Register, via the City Manager’s Office
at 300 Texas Avenue, Bryan, Texas 77803.

At all times here mentioned, Defendants were acting under color of state law, to wit,
under color of the statutes, ordinances, regulation, policies, customs and usages of the

City and State of Texas.

TV. JURISDICTION AND VENUE
Plaintiff invokes the jurisdiction of this Court pursuant to 42 U.S.C. § 1983

as this cause arises under the laws of the United States providing for the protection of
Civil Rights, and may be enforced against the Defendant, herein named, through the
Fourth and Fourteenth Amendments to the United States Constitution.

This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331. Venue is proper under 28
U.S.C. § 1391(b) since Plaintiff resides within, and a substantial part of the events or
omissions giving rise to Plaintiff's claims occurred within, the Southern District of Texas,

Houston Division.

Vv. FACTUAL ALLEGATIONS

Hauke — June 7, 2017

 

14.

In 1998, Hauke was suspended from the Bryan PD “indefinitely” for violating several
Bryan PD General Orders, which included lies to his superiors and the failure to follow

the law.
15.

16.

17.

18.

19.

20.

21.
22.

23.

Case 4:19-cv-03862 Document 1 Filed on 10/07/19 in TXSD Page 4 of 16

By information and belief, in 2008, Hauke was hired back as an employee of the City via
the Bryan PD, despite his history of law and policy violations.
Hauke’s internal Bryan PD personnel file contains disciplinary information that Bryan
PD will not, at this time, provide to Plaintiff.
On June 7, 2017, Hauke, an on-duty Bryan PD police officer, was working traffic
enforcement in the 1000 block of the North Earl Rudder Freeway.
At approximately 0115 hours, Hauke observed Plaintiff traveling 88 miles per hour in a
70 mile per hour zone.
Hauke initiated a traffic stop and approached the sole occupant and owner of the vehicle,
the Plaintiff.
Hauke was issued and wearing a functioning body worn camera, which captured the
events that took place during the traffic stop.
Neither probable cause nor any other lawful reason existed to search the vehicle.
Hauke asked Plaintiff for consent to search the vehicle and Plaintiff repeatedly declined
to give consent. See Exhibit A at 07:30-08:50, attached.
The specific details of the exchange are as follows:

a. Hauke: “You don’t have anything illegal in your car? Do you mind if I look?”

b. Plaintiff: “I don’t mind if you look. You can look at the ignition switch right

here.” Id. at 07:20.
c. Hauke: “You don’t mind if T look, right?”
d. Plaintiff: “I don’t mind if you look, you can look in there.” Jd. at 07:30.
i. Hauke then has Plaintiff stand with York, another Bryan PD officer on
scene.
ii. When Hauke begins sifting through the console area, Plaintiff stops
Hauke. Jd. at 07:50.

e. Plaintiff: “Sir, what are you doing now? If you want to look, look.” /d.

f. Hauke: “You said I could look in your vehicle.” Jd. at 08:00.

g. Plaintiff: “If you want to look in, look in, I have no problem with you looking in

my vehicle.” Jd. at 08:05.

h. Hauke: “Can I search your vehicle or not?” Jd. at 08:10.
 

24.

25.

26.

27,
28.

29.

30.
31.

Case 4:19-cv-03862 Document 1 Filed on 10/07/19 in TXSD Page 5 of 16

i. Plaintiff: “You can search whatever you want, but I’m not giving you permission
to search it. You can look in the vehicle.” Jd.

j. Hauke: “Are you giving me permission to search it?” Jd. at 08:15.

k. Plaintiff: “I’m not giving you permission to do anything, sir. If you want to do it,
you can open the door and look. You see the steering wheel.” Jd.

1. Hauke: “I can either search your vehicle or not.” Jd. at 08:30.

m. Plaintiff: “You can Jook in the vehicle, sir. You can look in the vehicle. You see
the steering wheel. I had problems with the steering wheel.” /d.

1. Hauke then pretends to touch on the steering wheel and for the few
seconds Plaintiff is distracted with York, Hauke digs his hands into the
space between the center console and passenger seat, pulls out a cigarette
box, opens it, and pulls out its contents.

ii. Plaintiff was then immediately placed under arrest.

In his sworn probable cause statement, Hauke wrote that Plaintiff consented to a search
of the vehicle.

In his sworn probable cause statement, Hauke wrote that he has been an officer with
Bryan PD for 21 years and 4 months, since 1996, if including his “indefinite” suspension
period.

Separately, in his incident report, Hauke wrote that Plaintiff consented to a search of the
vehicle.

Hauke, and not York, completed York’s supplemental report as if he was York.

York, the second officer on scene, did not stop Hauke from searching, arresting, or
prosecuting Plaintiff, nor did he report Hauke’s conduct to a superior officer.

Hauke’s sergeant, Boswell, a superior police officer with the Bryan PD who had also
previously been under investigation by the Bryan PD for untruths and failure to follow
the law, signed off on Hauke’s sworn statement, despite it containing facial untruths and
despite Hauke’s history of untruths and failure to follow the law while employed with
Bryan PD.

On October 5, 2017, the Plaintiff was indicted for Possession of a Controlled Substance.
The grand jury based their probable cause determination on the false information within

the sworn probable cause statement and incident report.
 

32.

33.

34.

35.
36.

37.

38.

39.
40.

Case 4:19-cv-03862 Document 1 Filed on 10/07/19 in TXSD Page 6 of 16

On July 8, 2019, a hearing on Plaintiff’s Motion to Suppress Physical Evidence obtained
during this traffic stop was held in the 361* District Court of Brazos County.

During this hearing, Hauke admitted that Plaintiff told him he did not have permission to
search anything.

On July 8, 2019, the 361" District Court of Brazos County granted suppression motion
based on Hauke’s failure to obtain Plaintiffs consent to search the vehicle.

The Brazos County District Attorney’s Office indicated it would appeal.

On July 21, 2019, the 361* District Court of Brazos County assigned a $5,000 personal
recognizance bond on this case in preparation for an appeal.

On August 21, 2019, this cause was dismissed on the Brazos County District Attorney’s
Office’s motion, due to the suppression of illegally obtained evidence.

Plaintiff was confined for 720 days in the Brazos County Jail due to the prosecution of
this cause.

Hauke remains a police officer with the Bryan PD.

On information and belief, no formal or informal reprimand, training, or additional
supervision has been provided to or required of Hauke by Bryan PD or the City as a

result of this incident.

Laughlin ~ July 19, 2017

 

41.

42.

43.

44,

Laughlin’s internal Bryan PD personnel file contains discipline letters that Bryan PD will
not, at this time, provide to Plaintiff.

On July 19, 2017, at approximately 0421 hours, Laughlin conducted a traffic stop in the
1600 block of W. Villa Maria Rd. on Plaintiff's vehicle for an equipment violation.
Laughlin and two other Bryan PD officers on scene, Stewart and Christian, were issued
and wearing functioning body worn cameras, which captured the events that took place
during the traffic stop. See Exhibits B, C, and D, attached.

After obtaining Plaintiff's identification and confirming that he had a warrant out of the
Bryan PD and a warrant out of Pardon and Paroles, the Plaintiff was immediately placed
under arrest in handcuffs, personally searched, and physically put in the back seat of

Laughlin’s patrol vehicle. Exhibit B at 10:55; Exhibit C at 01:10; Exhibit D at 01:00.
45,

46.

47.

48.

49.

50.
51.

52.

53.

54.

35.

56.

57.

58.

59.

Case 4:19-cv-03862 Document 1 Filed on 10/07/19 in TXSD Page 7 of 16

Laughlin’s patrol vehicle was parked approximately 50 feet away from Plaintiff’s empty
vehicle.

Laughlin is asked by Stewart if they have probable cause to search the vehicle. Exhibit C
at 05:15.

Laughlin muted the audio on his own body worn camera, motioned to the second officer
to wait, and mouthed, “No, we do not.” Jd.

All officers on scene circled the vehicle for many minutes, attempting to find something
in plain view, but there was nothing. Exhibit B at 07:25 and 17:44; Exhibit C at 06:10-
08:00; Exhibit D at 01:00-1:15, 02:45-03:00, and 07:20-08:00.

Laughlin even stuck his whole body into the vehicle at one point to illegally search for
items, even prior to his alleged request for consent. Exhibit B at 13:15.

Neither probable cause nor any other lawful reason existed to search the vehicle.
Laughlin eventually asked Plaintiff if the air compressor in the vehicle was stolen and the
Plaintiff responded that it was not. /d. at 17:10.

Laughlin then asked Plaintiff if he minded if Laughlin checked it out to see whether it
was stolen. Jd. at 17:25.

Plaintiff responded, “it is not stolen or nothing like that, sir.” Jd. at 17:30.

Laughlin responds by immediately walking over to the other officers and asks for one of
them to stand with Plaintiff to ensure Plaintiff does not “withdraw consent.” Exhibit B at
17:45.

Either Christian or Stewart asks Laughlin, “Oh, he consented?” but Laughlin does not
respond. /d. at 17:50.

Laughlin and Stewart search the entirety of the vehicle, and began in an area completely
unrelated to the location of the air compressor. Exhibit B at 17:50; Exhibit C at 08:00.

It took about four minutes of searching to locate any contraband. Exhibit B at 17:50-
23:00; Exhibit C at 08:00-12:00.

Plaintiff's vehicle was ultimately released to a friend and not the subject of a tow
inventory.

In Stewart’s supplemental report to the incident, he stated “Laughlin informed [Plaintiff]

consented to a search of his vehicle so I began searching his vehicle.”

 
60.

61.

62.

63.

64.

65.

66.

67.

68.

69.

70.

71.

72.

73.

Case 4:19-cv-03862 Document 1 Filed on 10/07/19 in TXSD Page 8 of 16

Neither Stewart nor Christian, the additional officers on scene, stopped Laughlin from
searching Plaintiff's vehicle or prosecuting Plaintiff, nor did they report Laughlin’s
conduct to a superior officer.

In his sworn probable cause statement, Laughlin wrote that Plaintiff consented to a search
of the vehicle.

Separately, in his incident report, Laughlin also wrote that Plaintiff consented to a search
of the vehicle.

Two of Laughlin’s sergeants, Sergeant C. L. #99, and Sergeant S. A., superior police
officers with the Bryan PD, signed off on Laughlin’s sworn statements, despite their
containing untruths.

On October 5, 2017, Plaintiff was indicted for Manufacture and Delivery of a Controlled
Substance.

The grand jury based their probable cause determination on the false information within
the sworn probable cause statement and incident report.

On July 1, 2019, the Assistant Brazos County District Attorney assigned to the case
stated she believed the search in this case was unlawful.

On July 10, 2019, the Assistant Brazos County District Attorney assigned to the case
stated that her office would not dismiss this case until an appeal on Hauke’s case “came
back down.”

Although the 361 District Court of Brazos County assigned a $5,000 personal
recognizance bond for Plaintiff's release on Hauke’s case, Plaintiff was given no bond on
this case.

The failure to dismiss this cause, despite it being a known unlawful search, was done in
order to prevent Plaintiff's release from custody.

On July 29, 2019, the 361 District Court of Brazos County dismissed this case on
motion of the Brazos County District Attorney’s Office.

In its motion to dismiss, the Brazos County District Attorney’s Office wrote that the
reason for their motion to dismiss was “Unlawful Search.”

Plaintiff was confined for 804 days in the Brazos County Jail due to the prosecution of
this cause.

Laughlin remains a police officer with the Bryan PD.

 
74.

Case 4:19-cv-03862 Document1 Filed on 10/07/19 in TXSD Page 9 of 16

On information and belief, no formal or informal reprimand, training, or additional

supervision has been provided to or required of Laughlin by Bryan PD or the City.

General

75.

76.

77.

78.

79.

80.

81.

82.

Hauke and Laughlin acted with the intent to deceive and/or with reckless disregard as to
the absence of probable cause, on which they knew pretrial detention, indictments, and
prosecutions were predicated.

Bryan PD’s General Order on its body worn video states that it expects that their use will
“"..Strengthen police accountability...and provide for...improved protection
against...misconduct or racial profiling while protecting civil liberties and privacy
interests.”

Bryan PD’s General Order on its body worn video further states that “[s]upervisors shall
ensure employees utilizing the...body worn video recording system adhere to established
procedures, guidelines and policies.”

Bryan PD either failed to follow its policy when it did not ensure Hauke and Laughlin
were adhering to established procedure, guidelines, and policies, which was plainly
available via its body worn videos, or it did review the videos and did nothing about it.
Boswell, Sergeant C. L. #99, and Sergeant S. A., three sergeants and supervising officers,
at separate times, failed to properly review the conduct of their subordinate officers,
particularly where there were patent untruths and even more particularly where those
officers had significant disciplinary history.

Boswell, Sergeant C. L. #99, and Sergeant S. A.’s acts and omissions directly caused
Plaintiff's false imprisonment and malicious prosecution.

The City via Bryan PD’s acts and omissions in allowing its officers to repeatedly stop
vehicles and fabricate facts giving nse to probable cause in its sworn and unswom
statements amounts to a failure to adequately train or supervise its officers.

The City allowed officers to remain in a supervisory capacity who themselves have been
under investigation for untruths and failure to follow the law amounts to a policy, practice
or custom of failing to adequately train or supervise its officers, which has resulted in

unconstitutional acts.

 
83.

84.

85.

806.

87.

88.

89.

90.

91.

92.

Case 4:19-cv-03862 Document 1 Filed on 10/07/19 in TXSD Page 10 of 16

The additional presence of officers on separate scenes on separate days supporting
separate officers committing unconstitutional acts, is evidence of the City’s pre-existing
policy, practice or custom, of failing to report the wrongdoings of fellow officers.

It is the custom of the City and Bryan PD to allow pretrial detention, indictment and
prosecution in cases lacking probable cause.

Hauke and Laughlin, two Bryan PD police officers, patrolling separately on two separate
days only one month apart, acted nearly identically and in accordance with Bryan PD’s
custom, policy or practice of unconstitutional acts, due to lack of training and supervision,

when Defendants falsely imprisoned and maliciously prosecuted Plaintiff.

VL CLAIMS

EIRST_ CAUSE OF ACTION (False Imprisonment)
Plaintiff adopts and incorporates by reference each and every factual allegation in the
preceding paragraphs as though fully set forth herein.
Defendants have deprived Plaintiff of his civil, constitutional and statutory rights under
color of law and are liable to Plaintiff under 42 U.S.C. § 1983.
Defendants’ conduct deprived Plaintiff of his right to be free of unreasonable search and
seizure, pursuant to the Fourth and Fourteenth Amendments to the United States
Constitution. Defendants’ conduct also deprived Plaintiff of his due process of law,
pursuant to the Fourteenth Amendment of the United States Constitution.
As described more fully above, all of the Defendants, while acting individually and
jointly, and as well as under color of law, caused Plaintiff to be falsely imprisoned in
violation of his constitutional rights.
The misconduct described in this Count was objectively unreasonable and was undertaken
intentionally with willful indifference to Plaintiffs constitutional nights.
The misconduct described in this Count was undertaken pursuant to the policy, practice
and custom of the City via the Bryan PD.

Plaintiff has been damaged as a result of Defendants’ wrongful acts.

10
Case 4:19-cv-03862 Document 1 Filed on 10/07/19 in TXSD Page 11 of 16

SECOND CAUSE OF ACTION (Malicious P ion’

93. Plaintiff adopts and incorporates by reference each and every factual allegation in the
preceding paragraphs as though fully set forth herein.

94. Defendants have deprived Plaintiff of his civil, constitutional and statutory rights under
color of law and are liable to Plaintiff under 42 U.S.C. § 1983.

95. Defendants’ conduct deprived Plaintiff of his right to be free of unreasonable search and
seizure, pursuant to the Fourth and Fourteenth Amendments to the United States
Constitution. Defendants’ conduct also deprived Plaintiff of his due process of law,
pursuant to the Fourteenth Amendment of the United States Constitution.

96. Defendants caused Plaintiff to be improperly subjected to judicial proceedings for which
there was no probable cause. These judicial proceedings were instituted and continued
maliciously resulting in injury, and all such proceedings were terminated in Plaintiff's
favor.

97. | The Defendants accused Plaintiff of criminal activity knowing those accusations to be
without probable cause, and they made statements with the intent to deceive, and/or with
reckless disregard, and to exert influence to institute and continue the judicial
proceedings.

98. The misconduct described in this Count was undertaken with malice, willfulness, and
reckless indifference to the rights of others.

99. The misconduct described in this Count was undertaken pursuant to the policy, practice
and custom of the City via the Bryan PD.

100. Plaintiff has been damaged as a result of Defendants’ wrongful acts.

THIRD CAUSE OF ACTION (Municipal and S . Liability

101. Plaintiff adopts and incorporates by reference each and every factual allegation in the
preceding paragraphs as though fully set forth herein.

102. The City is liable for the damages suffered by Plaintiff as a result of the conduct of their
employees, agents and servants, in that, after learning of their employees’ violation of
Plaintiff's constitutional rights, they failed to remedy the wrong; they have created a
policy or custom under which unconstitutional practices occurred and allowed such

policies or customs to continue, and they have been grossly negligent in managing

ll

 
103.

104.

105.

106.

107.

108.

109.

110.

Case 4:19-cv-03862 Document 1 Filed on 10/07/19 in TXSD Page 12 of 16

subordinates who caused the unlawful condition or event. The City has been alerted to the
actions of their officers, inter alia, false statements, false imprisonment and malicious
prosecution by its police officers, but has nevertheless exhibited deliberate indifference to
such false statements, false imprisonment and malicious prosecution; that deliberate
indifference caused the violation of Plaintiffs constitutional rights in this case.

The aforesaid event was not an isolated incident. The City has been made aware via
lawsuits, complaints and judicial rulings suppressing evidence as a matter of law, that a
number of their police officers unlawfully search and seize citizens, bring charges against
citizens with no legal basis, perjure themselves in charging instruments and testimony.
The City has allowed policies and practices that allow the aforementioned to persist.
Plaintiff has been damaged as a result of the deliberate indifference of the City to the
constitutional rights of the City’s inhabitants.

FOURTH CAUSE OF ACTION (Nesli Hiring & B ion’
Plaintiff adopts and incorporates by reference each and every factual allegation in the
preceding paragraphs as though fully set forth herein.

Defendant City, through the Bryan PD, owed a duty of care to Plaintiff to prevent the loss
of liberty and mental abuse sustained by Plaintiff.

Defendant City, through the Bryan PD, owed a duty of care to Plaintiff because under the
same or similar circumstances, a reasonable, prudent and careful person should have
anticipated injury to Plaintiff or those in a position similar to Plaintiff as a result of this
conduct.

Upon information and belief, Defendant officers were incompetent and unfit for their
positions.

Upon information and belief, Defendant City knew or should have known through
exercise of reasonable diligence that the officer Defendants had credibility issues, failed to
follow the law, significant disciplinary history, and had previously acted unlawfully in
imprisoning and prosecuting civilians.

Because of the Defendant City’s negligent hiring and retention of Defendant officers,

Plaintiff incurred damages described herein.

12
111.

112.

113.

114.

115.

116.

117.

118.

119.

120.

121.

Case 4:19-cv-03862 Document 1 Filed on 10/07/19 in TXSD Page 13 of 16

EIETH CAUSE OF ACTION (S . Liability)
Plaintiff adopts and incorporates by reference each and every factual allegation in the
preceding paragraphs as though fully set forth herein.

Defendants Boswell, Sergeant C. L. #99, and Sergeant S. A. owed a duty of care to
Plaintiff to prevent the loss of liberty and mental abuse sustained by Plaintiff.

Defendants Boswell, Sergeant C. L. #99, and Sergeant S. A. owed a duty of care to
Plaintiff because under the same or similar circumstances, a reasonable, prudent and
careful person should have anticipated injury to Plaintiff or those in a position similar to
Plaintiff as a result of this conduct.

Upon information and belief, Defendant officers were incompetent and unfit for their
positions.

Upon information and belief, Defendants Boswell, Sergeant C. L. #99, and Sergeant S. A.
knew or should have known through exercise of reasonable diligence that their
subordinate officer Defendants had credibility issues, significant disciplinary history, and
had previously acted unlawfully in imprisoning and prosecuting civilians.

Because of Defendant Boswell, Sergeant C. L. #99, and Sergeant S. A.’s failure to

properly supervise and train its subordinates, Plaintiff incurred damages described herein.

SIXTH CAUSE OF ACTION (Failure to Intervene)
Plaintiff adopts and incorporates by reference each and every factual allegation in the
preceding paragraphs as though fully set forth herein.
Defendants York, Stewart, and Christian owed a duty of care to Plaintiff to prevent the
loss of liberty and mental abuse sustained by Plaintiff.
Defendants York, Stewart, and Christian owed a duty of care to Plaintiff because under
the same or similar circumstances, a reasonable, prudent and careful person should have
anticipated injury to Plaintiff or those in a position similar to Plaintiff as a result of this
conduct.
In the manner described above, during the constitutional violations described above,
Defendants York, Stewart, and Christian stood by without intervening to prevent the
misconduct.

As a result of the Defendant officers’ failure to intervene to prevent the violation of

13
122.

123.

124.

125.

126.

127.

128.

129.

130.

Case 4:19-cv-03862 Document 1 Filed on 10/07/19 in TXSD Page 14 of 16

Plaintiff's constitutional nights, Plaintiff suffered pain and injury, as well as emotional
distress. These Defendants had a reasonable opportunity to prevent this harm, but failed to
do so.

The misconduct described in this Count was objectively unreasonable and was undertaken
intentionally with willful indifference to Plaintiff's constitutional rights.

The misconduct described in this Count was pursuant to Bryan’s policy and practice in the

manner described in the preceding paragraphs.

Vil. DAMAGES
Plaintiff adopts and incorporates by reference each and every factual allegation in the
preceding paragraphs as though fully set forth herein.
Plaintiff seeks all damages allowed by law as a result of the aforementioned conduct
forming the basis for each of Plaintiff's causes of action. Plaintiff's request damages
within jurisdictional limits of the Court.
Upon trial of this cause, it will be shown that, in serving over two years in jail, Plaintiff
lost his home, his property, and his job. Plaintiff must now attempt to pick up the pieces
and start over again with nothing. Additionally, the emotional pain and suffering caused
by two years in custody has been substantial. During his false imprisonment and
malicious prosecution, Plaintiff was stripped of the various pleasures of basic human
experience, from the simplest to the most important, which ali free people enjoy as a
matter of right. He missed out on the ability to share holidays, birthdays, funerals and
other life events with loved ones, and the fundamental freedom to live one’s life as an
autonomous human being.
The damages sustained by Plaintiff were proximately caused by the Defendants as set
forth herein.
Plaintiff respectfully requests the Court and a Jury determine the amount of the loss
Plaintiff has incurred in the past and will incur in the future.
There are certain elements of damages provided by law that Plaintiffs are entitled to have
the Jury in this case separately consider determining the sum of money for each element
that will fairly and reasonably compensate the Plaintiff.

Plaintiff is further entitled to reasonable attorney’s fees and costs in pursuing this matter,

14
Case 4:19-cv-03862 Document 1 Filed on 10/07/19 in TXSD Page 15 of 16

and any other reasonable and necessary damages as allowed under 42 U.S.C. § 1988.

VII. SPOLTATION ISTRUCTION
131. Plaintiff requests and demands that Defendants preserve and maintain all evidence
pertaining to any claim or defense related to the incident made the basis of this lawsuit, or
the damages resulting therefrom.

132. Failure to maintain such items shall constitute “spoliation” of the evidence.

IX. REQUEST FOR RELIEF
133. Plaintiff seeks judgment in his favor and against Defendants, jointly and severally,
ordering Defendants to pay all damages recoverable under law to Plaintiff, including the
following:

Compensatory damages

Ss

Loss of enjoyment of life

Emotional pain

a ©

Mental anguish
Loss of the society, association, and companionship of friends and family
Loss of the parent-child relationship

Deprivation of legal rights

=> m o

Loss of earning capacity

js

Punitive damages

j. Pre-judgment interest

k. Post-judgment interest

1. Costs of suit and fees as allowable by law
m. Attorney’s fees under 42 U.S.C. § 1988
n. Expert fees under 42 U.S.C. § 1988

o. Any other such relief as is deemed just and proper

X. PRAYER
134. WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that Defendants

15

 
Case 4:19-cv-03862 Document 1 Filed on 10/07/19 in TXSD Page 16 of 16

be summoned to appear and answer herein, and that upon a final hearing of this cause, that
judgment be entered for the Plaintiff and against Defendants for all damages requested
herein, together with prejudgment and post-judgment interest at a maximum rate allowed
by law, attorney’s fees, costs of court, and such other further relief to which Plaintiff may
possibly be entitled at law or in equity. Punish each individual Defendant, and deter others
from engaging in similar conduct;

135. Plaintiff asserts that the false imprisonment and malicious prosecution of Plaintiff was the
result of a government actor, Boswell, Sergeant C. L. #99, Sergeant S. A., Hauke,
Laughlin, York, Stewart, Christian, and the City, who individually and collectively caused
the harm suffered and was the result of the Defendants’ conduct motivated by evil motive
or intent or done recklessly or with callous deliberate indifference to the federally
protected rights of Plaintiff, and hereby entitle Plaintiff to punitive and exemplary
damages.

136. Equitable relief, including, without limitation, that Defendants be made to apologize and
such other relief, including injunctive and/or declaratory relief, as the court may deem

proper.
Respectfully submitted,

MORGAN ROGERS LAW PLLC

by: /s/Morgan Rogers * MASH cestRO4 UN
Morgan Rogers (pro hac vice)
State Bar No. 24080177
Pro Hac Vice

1415 North Loop West #300-19

Houston, TX 77008

Telephone: 713-588-0270

Facsimile: 832-916-6494

Email: morganrogerslaw@gmail.com

ATTORNEY FOR PLAINTIFF

16

 
